Citation Nr: 1532051	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  14-03 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to an effective date earlier than March 18, 2010, for the award of a 30 percent rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent prior March 3, 2011, and in excess of 50 percent from that date for PTSD.


REPRESENTATION

Appellant represented by:	Daniel C. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to April 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which assigned an increased 30 percent rating for PTSD from March 3, 2011.  In a May 2013 rating decision, the RO assigned an earlier effective date of March 18, 2010 for the 30 percent rating and awarded an increased 50 percent rating for PTSD from March 3, 2011.  A decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter continues before the Board.


FINDINGS OF FACT

1.  An unappealed August 1998 rating decision granted service connection for PTSD and assigned a 10 percent rating from January 28, 1998, the date of receipt of the Veteran's claim for service connection.  

2.  A claim for an increased rating for PTSD was received in February 1999; with consideration of an October 20, 1999 VA treatment report which was constructively of record within the appeal period, the Veteran's PTSD was manifested by symptoms productive of impairment no greater than occupational and social impairment with reduced reliability and productivity since March 11, 1998, the earliest date on which an increase in PTSD symptomatology is factually ascertainable during the one year prior to the Veteran's February 1999 claim for increase.  

3.  At no time during the appeal period has the Veteran's PTSD been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas or total occupational and social impairment.

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, an earlier effective date of March 11, 1998, (but none earlier) is warranted for the assignment of an increased 50 percent (but no higher) rating for PTSD throughout the appeal period.  38 U.S.C.A. §§ 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.156(b), 3.400, 4.130, Diagnostic Code (Code) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the increased rating and earlier effective date claims addressed herein.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326.  The duty to notify was satisfied by an April 2011 letter, prior to the initial adjudication of the Veteran's claim.

As to VA's duty to assist, pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A.  No outstanding evidence has been identified that has not otherwise been obtained.  The Veteran was afforded VA examinations in May 1998 and May 2011.  The Board finds that these examinations are adequate as to his increased rating claim because each examiner considered the Veteran's medical history, including his lay statements, and described his disability and resulting functional impact in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  VA's duty to assist is met.

Legal Criteria

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to these claims.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks an effective date earlier than March 18, 2010, and a rating in excess of 30 percent prior March 3, 2011 and in excess of 50 percent from that date for service-connected PTSD.  

Effective Date

Except as otherwise provided, the effective date for the assignment of an increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

The applicable statute specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2). 

However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 19 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151. 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155.

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.  [38 C.F.R. § 3.157(b)(2) , specifically indicates that the date on which evidence is received from a private physician or layman is the date which will be used for effective date purposes.] 

VA is required to look to all communications from the appellant that may be interpreted as applications or claims, formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196 (1992).  All that is required is that a communication indicates an intent to apply for one or more benefits under the laws administered by the Department, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  As discussed below, the Veteran's PTSD is manifested by symptoms which warrant no more than an increased 50 percent rating throughout the appeal period from March 11, 1998.  

PTSD is rated pursuant to the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Code 9411.  Under this rating criteria, a 30 percent rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is prescribed for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is prescribed for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term ""such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318  (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers); a score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

As an initial matter, the Board notes that the Veteran has been diagnosed with PTSD and polysubstance dependence in prolonged and sustained remission.  The Veteran's disability picture at the time of his evaluations may have been influenced to some extent by his history of polysubstance dependence.  However, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, the Veteran's polysubstance dependence has been related to his PTSD.  Accordingly, the Board will attribute the symptoms discussed in the psychiatric evaluations to the Veteran's PTSD unless the medical evidence indicates otherwise.

The Board emphasizes, however, that considering the symptoms of the nonservice-connected disorders does not mean that those disorders are service-connected.  Nor does it mean that the diagnostic codes specific to the nonservice-connected disorders are for application.  It means only that, in the context of the diagnostic codes relevant to the actual service-connected disorder, any overlapping symptoms are to be assumed to be attributable to the service-connected disorder.

Factual Background and Analysis

An unappealed August 1998 rating decision granted service connection for PTSD and assigned a 10 percent rating from January 28, 1998, the date of receipt of the Veteran's claim for service connection.  As such, this decision is final.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of downstream elements such as the disability rating or effective date assigned).

The present appeal, as determined by the RO, arises from a March 3, 2011 claim for an increased rating.  In the May 2013 rating decision, the RO found that it was factually ascertainable that the Veteran's service-connected PTSD met the criteria for a 30 percent rating from March 18, 2010, the date of a VA treatment record within the year prior to receipt of the claim for an increased rating.  

However, review of the record reveals that, in February 1999, the RO received a statement from the Veteran seeking an increased rating for his PTSD.  This claim was denied in an unappealed March 1999 rating decision, which continued the 10 percent rating for PTSD.  Within one year of the March 1999 rating decision, an October 1999 VA PCT treatment report notes the Veteran's complaints of continued irritability and disturbed sleep.  He also reported periodic bouts of depressed mood and suicidal thoughts (though he has no intent on acting on them.)  These treatment records were in the constructive possession of VA and constitute new and material evidence for section 3.156(b) purposes.  See Voracek v. Nicholson, 421 F.3d 1299, 1304-05 (Fed. Cir 2009) (new and material evidence must relate to the condition addressed during the pendency of the original claim or to any other unestablished fact necessary to substantiate the original claim, a mere general statement of worsening does not meet this criteria); Bell v. Derwinski, 2 Vet. App. 611 (1992) (Where documents proffered by an appellant are within the control of the Secretary of Veterans Affairs and could reasonably be expected to be a part of the record before the Secretary and the Board of Veterans' Appeals, such documents are, in contemplation of the law, before the Secretary and the Board).  Accordingly, February 1999 claim filed by the Veteran for an increased rating for PTSD was still pending, as the March 1999 rating decision was not final. 

Based on this determination, the Board must look at the evidence of record to determine the appropriate evaluation of the Veteran's PTSD from February 1998; one year prior to his February 1999 claim for increase.  

From the one year period prior to the Veteran's February 1999 increased rating claim, review of the record shows that, on March 11, 1998 PCT intake assessment, he reported experiencing daily intrusive thoughts, nightmares 4 to 7 times per week, event exposure distress (recalled fellow service member killed while popping popcorn) and olfactory hallucinations, avoidance symptoms, feelings of detachment, amnesia to aspects of the trauma, restricted affect (with breakthrough crying), sense of foreshortened future (he should have died in Vietnam), persistent symptoms of increased arousal manifested by difficulty staying asleep, irritable mood and loss of anger control manifested by fighting (he was charged with attempted murder for stabbing his boss four years previously and domestic violence has been an issue in his marriages), hypervigilance and exaggerated startle response.  The examiner noted that these "symptoms have existed for years and have caused significant detriment to social and vocational function."  It is noted that the Veteran had no past psychiatric history.  

On May 1998 VA PTSD examination, the Veteran complained of being unable to sleep and, when he did sleep, he often dreamt of the death of his friend.  He reported a history of using alcohol and cocaine to avoid thinking about his experiences, feeling uncomfortable being emotionally close to people and "significant problems with anger" in the past (he went through anger management during his incarceration from 1994 to 1997 and "no longer has impaired impulse control or violence").  The Veteran reported having felt suicidal when he was using drugs but no longer felt suicidal or homicidal since stopping his use of drugs (he was in an alcohol and cocaine dependence program).  He also complained of experiencing continued sleep impairment and feelings of anxiety; although, he was "doing quite well and his overall mood and affect are much improved since he stopped using drugs."  His GAF score was 60.

A December 1998 PCT treatment report notes that the Veteran presented with symptoms of PTSD which included daily intrusive thoughts, traumatic nightmares, hallucinatory flashbacks (smells burning flesh) and event exposure distress (high powered drills and loud noises at work trigger panic).  It is also noted that he avoided "thoughts, activities and situations that remind him of the war zone," he is detached from others (no real friends), affective numbing and foreshortened future with thoughts of suicide.  He also reported symptoms of hyperarousal manifested by difficulty falling and staying asleep with sleep disturbed by nightmares, irritability with loss of anger control, hypervigilance and startle response (which "interferes with work a lot").  The Veteran complained of increased problems at work since he began medications (over-sedation caused him to avoid heights in his construction job building scaffolds and sanding drywall and resulted in decreased concentration).  He was "anxious and jumpy" on mental status examination.  The examiner summarized that the Veteran "reports significant interference in the workplace due to PTSD symptoms.  The impression PTSD, chronic, with severe impact on social and vocational function.  A GAF score of 50 was assigned.  

As noted above, an October 1999 VA PCT treatment report notes the Veteran's complaints of continued irritability and disturbed sleep.  He also reported periodic bouts of depressed mood and suicidal thoughts (though he has no intent on acting on them.)  

During May 2000 VA PCT treatment, the Veteran reported that his main complaint was poor sleep.  These records show that he related daily low grade depression, continued sleep problems and improved anger management in December 2000.  

A June 2001 VA PCT treatment record notes chronic PTSD symptoms including feeling anxious, disturbed sleep, recurrent thoughts about death and a fear of dying.  

September 2002 VA PCT treatment records show that the Veteran reported getting laid off from his job and being the only one who was not asked to return because "he has an 'attitude problem' and is hard to get along with."  

During March 2003 VA PCT treatment, the Veteran reported that his PTSD symptoms had worsened due to a traumatic experience when his friend dropped dead in his arms.  Since this incident, he reported impaired sleep, increased nightmares, flashbacks and burning trash triggering memories of burning flesh.  In September 2003, he complained of intrusive thoughts, nightmares, flashbacks, sleep disturbance, irritability, hypervigilance and anxious mood.  He was unemployed and stated that he had problems keeping a job because he was unable to stay awake.  He also reported memory problems and increased memories of Vietnam since the death of his friend.  During treatment in December 2003, the Veteran also complained of increased depression during the holiday season.  Subsequent VA PCT treatment records (in April 2004 and March 2005) note that the Veteran's chronic PTSD symptoms remained the same.  

On March 2009 VA mental health consultation, the Veteran complained of inability to sleep, having nightmares, "seeing a 'shadow' at times," and difficulty making decisions.  He also reported feeling agitated, worthless and fatigued and having vivid memories and dreams of witnessing 5 soldiers being burned to death.

A March 2010 report of VA PCT consultation shows the Veterans complaint of depressed mood, inability to sleep and decreased motivation, concentration and anhedonia.  He had lost his construction job and had gotten other employment at a 50 percent pay cut.  The examiner noted that "[t]hese symptoms have been chronic and reportedly have contributed to impaired family, social and occupational functioning."  A GAF score of 50 was assigned.  An October 2010 VA PCT treatment report notes that the Veteran continued to have chronic PTSD symptoms.  

On May 2011 VA fee basis PTSD examination, the Veteran reported moderate insomnia, nightmares, violence, anger, depression, anxiety and isolation.  He reported "no relationships" with his 12 siblings, "fair" relationships with is children, characterized his 4th marriage as "rocky" and indicated that his prior marriages ended due to physical violence against his wives.  The Veteran's was employed as a mail handler, reported having "good" relationships with his supervisor and co-workers and had lost no time from work.  On mental status examination, the Veteran's affect and mood showed anxiety, there were symptoms of suspiciousness (the Veteran does no trust anyone and does not like people to be close to him), intermittent delusional history (he sometimes believes the police are following him) and occasional hallucination (hearing voices calling his name).  The Veteran also showed mild memory impairment (forgets names, directions and recent events) and memory deficit (he was able to remember only two out of three words in the memory test).  The GAF score was 53.  The examiner noted that the Veteran's PTSD has resulted in "decline in his family role functioning, has significant decline in his social and interpersonal relationships with tendency to stay away from people because he is afraid he may hurt others."  It was further noted that the Veteran "intermittently is unable to perform activities of daily living (but he can provide self-care)."  Regarding employment, the examiner noted that the Veteran has "problems with other people and prefers to work by himself."  The examiner described the Veteran's PTSD as resulting in "occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks" as a result of anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), aggression and violence, difficulty establishing and maintaining effective work/school and social relationships and difficulty maintaining effective family role functioning.  The Axis I diagnoses were PTSD and polysubstance dependence in prolonged and sustained remission.  The examiner noted that the substance abuse is related to PTSD because "[i]t is not uncommon for patients who suffer from PTSD to abuse various illicit chemicals including alcohol, cocaine and marijuana."  

August and November 2011 VA PCT treatment records show the Veteran continued to have chronic PTSD symptoms.  In November 2011 he complained of nightmares, flashbacks, recurrent intrusive thoughts, social isolation, avoidance, hypervigilance, exaggerated startle response, insomnia, depressed/anxious/irritable mood and relationship difficulties.  

A July 2012 VA PCT treatment report notes the same symptoms as those which the Veteran complained of during his November 2011 treatment.

Upon review of the record, the Board finds that a higher 50 percent rating is warranted throughout the appeal period from the earlier effective date of March 11, 1998, as the Veteran has endorsed such symptoms contemplated by the higher rating, to include olfactory and visual hallucinations, sense of foreshortened future, memory problems,  restricted affect, affective numbing, depressed and anxious mood, loss of anger control and feelings of detachment.  A December 1998 examiner noted "severe impact on social and vocational function."  These records note that the Veteran's chronic PTSD symptoms have persisted and include symptoms of violence, anger, depression, anxiety and isolation (see May 2011 VA examination).  The May 2011 examination report shows that the Veteran's marriages (he is on his 4th marriage) ended due to violence, he has "no relationship" with his siblings and a "fair" relationship with his children.  Mental status examination showed suspiciousness, delusional history, memory impairment and deficit, "significant decline" in social and interpersonal relationships and intermittent inability to perform activities of daily living.  Further, the record shows the Veteran's history of substance abuse which has been attributed to his PTSD.  

Accordingly, the Board finds it is factually ascertainable that the Veteran experienced increased symptoms of PTSD starting on March 11, 1998, which is the earliest time that the evidence showed an increase in PTSD symptomatology during the one year prior to his February 1999 claim for increase.  See 38 C.F.R. § 3.400(o)(2) (providing that the effective date of an increase in disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date, and otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later).  Further, the record also shows that, since March 11, 1998, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity so as to warrant an increased 50 percent rating throughout the appeal period.  [Notably, the March 11, 1998 effective date is one year prior to the March 1999 effective date requested in the January 2015 Brief in Support of Appellant's Claim for Entitlement to a Higher Rating for PTSD from the Veteran's attorney.]

However, the Board finds that a higher 70 percent rating is not warranted at any time during the appeal period.  That level of impairment has not been shown by the VA mental health treatment records or on VA examination.  Moreover, the Veteran's GAF scores have ranged between 50 and 60, which connote moderate to moderately severe symptoms.  He has not displayed symptoms contemplated by the 70 percent rating such as speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance and hygiene.  While he has reported suicidal thoughts and shown impaired impulse control, the record shows that these symptoms have been fleeting, infrequent and improved after he stopped engaging in substance abuse.  Further, he has maintained regular employment throughout the appeal period and it does not appear that such symptoms interfere with his ability to function or tend to his day to day activities.  Accordingly, the Board finds that the Veteran's PTSD symptoms, when reviewed as a whole, fit within the criteria for a 50 percent disability rating, but no higher.  Further, the Board finds that the evidence as a whole does not rise to the level contemplated by the 70 percent rating.  As the criteria for the next higher, 70 percent rating are not met, it logically follows that the criteria for an even higher, 100 percent, are likewise not met.

Other considerations

Furthermore, the discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected PTSD.  His PTSD is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the evidence does not show that the Veteran is unemployable due to PTSD, his single service-connected disability.  The record shows that he has been employed and is able to carry out his tasks despite the chronicity and frequency of his symptoms.  Hence further consideration of TDIU is not warranted.


ORDER

An effective date of March 11, 1998, but none earlier, for an increased 50 percent, but no higher, evaluation for PTSD is granted, subject to controlling regulations governing the payment of monetary benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


